—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Hall, J.), entered November 16, 1995, which, upon an order granting the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The defendant moved for summary judgment contending that the plaintiff did not suffer a "serious injury” within the meaning of Insurance Law § 5102 (d). The defendant established, prima facie, that the plaintiff’s injuries were not serious (see, Licari v Elliott, 57 NY2d 230; cf., Lopez v Senatore, 65 NY2d 1017). The record indicates that the plaintiff’s opposition papers were insufficient to raise a question of fact as to this issue (see, Wilkins v Cameron, 214 AD2d 557; Beckett v Conte, 176 AD2d 774, 775). Mangano, P. J., O’Brien, Pizzuto, Gold-stein and Luciano, JJ., concur.